DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “a protrusion including a first portion protruding from the display body and a second portion extending in the neck body” is indefinite in view of the disclosure because it isn’t clear which elements in the disclosure are meant to be considered the first and second portions.  The specification doesn’t describe distinct first and second portions as claimed.  In paragraph 0014 it says: “a protrusion protruding from the display body and inserted into the neck body” (specification paragraph 0014).
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US-2015/0190927) in view of Chen (US-2020/0101594).
	As to claim 1, Sutherland teaches a robot, comprising:
a main body 18 including a driving wheel 20 (see figure 1, paragraph 0043);
a neck body 12 extending upward from a front portion of the main body (see figure 1;
a head 22 including:
a display body 22 including a display (e.g. a tablet or smartphone, see paragraph 0043); and
a protrusion 15 including a first portion protruding from the display body and a
second portion extending in the neck body; (see figure 19)
a tilting mechanism 24 configured to tilt the head see figure 1, paragraph 0043); and wherein the tilting mechanism comprises:
a coupling body 13 coupled to the protrusion; (see figure 19)
	Sutherland does not include details of a support frame disposed inside the neck body and configured to support the tilting mechanism, and a supporter coupled to the support frame and configured to support the coupling body; and a motor configured to rotate the coupling body.  Chen teaches a robot with a head and neck assembly with a support frame 111 disposed inside the neck body and configured to support the tilting mechanism, and a supporter coupled to the support frame and configured to support the coupling body; and a motor configured to rotate the coupling body (see Chen figure 5, paragraph 0040).  It would have been obvious to include the structural details taught by Chen in the robot taught by Sutherland, since some kind of structural support is necessary and Sutherland is merely silent as to the details.  One of ordinary skill in the art is expected by Sutherland to be capable of providing these details using known prior art techniques, such as taught by Chen.
	As to claims 6-8, The claim limitations of claim 1 are obvious for the same reason given above for claim 1.  The further limitations that there are two coupling bodies and two supporters and two bearings are obvious since Chen shows a two bearing assemblies 108, 109 (see figure 3) and it would have been obvious to form a double-sided tiling mechanism as taught by Chen with the elements of claim 1 merely duplicated would have yielded predictable results.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

As to claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US-2015/0190927) in view of Chen (US-2020/0101594) and further in view of Wei (US-2017/0326724).
	As to claim 2, Sutherland and Chen both show what might be called a “bearing assembly” as there are mating bearing surfaces that guide the movement of the tiltable head or display, but do not explicitly teach a distinct bearing “provided between the coupling body and the supporter.”  Wei teaches a robot with a wheeled base and a head and a head rotating mechanism 3 that includes a supporter 3-4, and a coupling body 3-3 and a bearing 3-11 therebetween (see Wei figures 3 and 4 and paragraph 0107-0108).  It would have been obvious to include a bearing assembly as taught by Wei with supports around a bearing and combined with the tilting mechanism of Sutherland, in order to provide high precision movement with an off-the-shelf component.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US-2015/0190927) in view of Chen (US-2020/0101594) and further in view of Brown (US-7936564).
As to claim 11, Sutherland does not teach a harness connecting first and second substrates.  Brown teaches a wiring harness connecting circuit boards through an opening in the frame. (see Brown column 5 lines 32-42).  It would have been obvious to one of ordinary skill in the art to include substrates, such as for example circuit boards, connected by a harness as taught by Brown, through an opening formed in the frame structure of Sutherland.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US-2015/0190927) in view of Chen (US-2020/0101594) and further in view of Sutherland (US-2020/0216129).
As to claim 14 and 15, Sutherland ‘927 is configured to tilt when the robot is moving or stationary but lacks a tiling mechanism configured to tilt the head to face forward and backward as claimed.  Sutherland ‘129 teaches a robot with a tilting display and further that the tiling display “can almost completely flip to a rear-facing position, as shown in FIG. 33” (see Sutherland ‘129 figures 1 and 33, paragraph 0073). It would have been obvious to one of ordinary skill in the art to modify the robot of Sutherland ‘927 to be configured to tilt as taught by Sutherland ‘129 in order to face the display in a direction of a user located in front or behind the robot.


Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9, 10, 12, 13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 19 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter generally includes structural limitations that are not found in the cited prior art.  
Regarding claims 3-5, 9, 10, 12, 13, and 16-18, the recited combination of structural limitations is not found in the prior art and would not be obvious to combine without impermissible hindsight. E.g. Chen (US-2020/0101594) shows a connector 103 (see figure 3).  But this is not shown passing through a opening hole in a supporter.  The other cited art do not remedy this and there is no suitable rationale to find the claim as a whole to be obvious.
Regarding claim 19, Chen shows a robot with a head 610, which can be considered a display body including several surfaces, one of which has a camera 501, which can be used as a scanner, on a circumferential surface of the head. (see Chen figure 4) but does not show a scanner located combined with the limitation “wherein the circumferential surface of the display body includes a first surface on which the scanner is provided and a second surface opposite to the first surface, and wherein a distance between the protrusion and the first surface is closer than a distance between the protrusion and the second surface.”  This structural limitation is more specifically of the present inventive design depicted in figures 9 and 11 of the present disclosure.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636